[exhibit1015002.gif] [exhibit1015002.gif]

October 2, 2005

Mr. Khaldoun Ahmad Awamleh  P.O. Box 3450

Amman 11181

Jordan

Dear Mr. Awamleh,

Please accept our appreciation for your continued trust and support of Sonoran
Energy. We hereby confirm your discussions with MTM Corporate Finance and
agreement of your commitment to subscribe for a further US$ 2,560,000 in our
current Regulation S Private Placement of Common Shares dated July 2005. Please
review the proposed payment terms outlined below and sign this letter to confirm
your agreement to them.

Amount

US$ 2,560,000 Common Shares 4,000,000 Period: 364 days from the date of signing
of the Regulation S Private Placement of Common Shares Subscription Agreement,
which will be no later than 2 October 2005 Schedule: Periods start at the date
of signing the Subscription Agreement:

(1) US$ 256,000 on the date of signing the Subscription Agreement.

(2) US$ 768,000 on or before a period of 121 days from signing

(3) US$ 768,000 on or before a period of 242 days from signing

(4) US$ 768,000 on or before a period of 363 days from signing

Shares Issuance Common Shares will be issued pro-rata on Sonoran Energy receipt
of funds

In the event that for whatever reason you are unable to meet any payment then
please notify the Board to agree an extension, but it is understood that US$
2,560,000 must be paid in full on or before 364 days from the signing of the
Subscription Agreement.

Agreed at the date hereof by and between:




Peter Rosenthal

Chief Executive Officer

Khaldoun Ahmad Awamleh

Sonoran Energy
P. O. Box 183779 Amman 11118 Jordan
Telephone: +9626 581 2664 Fax: +962 6 581 2574
E-mail: cfo@sonoranenergy.com

 

--------------------------------------------------------------------------------



